Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-11, 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagida et al (US 2016/0073487).
Claims 1 and 18:   Yanagida et al disclose (Figs. 1, 29 and 32, and associated text) an extreme ultraviolet light generation system comprising: a chamber (2); a target generation unit (26) configured to output a target (droplets 27) toward a predetermined region (25) in the chamber; a laser system (3) configured to output a first pre- pulse laser beam (Fig. 29: P1), a second pre-pulse laser beam (Fig. 29: P2), and a main pulse  and the main pulse laser beam in this order; and a control unit configured to control the laser system so that a first delay time from a timing of irradiation of the target with the first pre-pulse laser beam to a timing of irradiation of the target with the second pre-pulse laser beam and a second delay time from the timing of irradiation of the target with the second pre-pulse laser beam to a timing of irradiation of the target with the main pulse laser beam have a following relation: the first delay time < the second delay time (See Fig. 29, which shows the delay between P1 and P2 is less than the delay between P2 and M). Yanagida et al do not appear to specify that fluence of the first pre-pulse laser beam is 1.5 J/cm- to 16 J/cm- inclusive at a position where the target is irradiated with the first pre-pulse laser beam. However [0295], [0277], [0268], [0267] all specify values for the fluence of the first pre-pulse laser beam in other embodiments, showing that the fluence of the first pre-pulse laser beam was known to be a result-effective parameter. Therefore, absent any criticality to the claimed value, the choice would have been a matter of obviousness to a skilled artisan before the filing of the instant application. Claim 18 is the corresponding device manufacturing method that is anticipated by [0002].
Claim 2:    [0341] of Yanagida et al teaches that the laser system is configured so that fluence of the second pre-pulse laser beam at a position where the target is irradiated with the second pre-pulse laser beam is larger than the fluence of the first pre-pulse laser beam (ratio greater than 1) at a position where the target is irradiated with the first pre-pulse laser beam. Yanagida et al do not appear to specify that the fluence of the second pre-pulse is 5 or 10 times larger than the fluence of the first pre-
Claim 3:   Yanagida et al teach the extreme ultraviolet light generation system according to claim 1, and Fig. 23 teaches that the control unit controls the laser system so that the first delay time is 5 ns to 100 ns inclusive (one of the plots has a first delay time of 0.1 µs) Note that [0347] teaches that the third embodiment parameters are the same as in the first embodiment. 
Claim 4:   Yanagida et al teach the extreme ultraviolet light generation system according to claim 1, wherein (Fig. 36) the laser system includes a mode lock laser apparatus (302) configured to output a pulse laser beam including a plurality of pulses, and an optical device (305) configured to generate the first pre-pulse laser beam (B21) and the second pre-pulse laser beam (B22) from at least one of the pulses.
Claim 6:   Yanagida et al teach the extreme ultraviolet light generation system according to claim 1, wherein [Section 9.2]  the laser system includes a mode lock laser apparatus (Fig. 36: 302), and a regenerative amplifier (305) disposed on an optical path of a pulse laser beam output from the mode lock laser apparatus, the regenerative amplifier including an optical resonator ([0387] teaches the use of an optical resonator comprising mirrors 334 and 335), an amplification medium (336) disposed on an optical path of the optical resonator, an optical element (Pockels cell 320) configured to control pulse confinement to the optical resonator and pulse extraction from the optical resonator [0395], and after having confined one pulse of a plurality of pulses included in 
Claim 9:   Yanagida et al disclose the extreme ultraviolet light generation system according to claim 1, wherein (Fig. 32) the laser system further outputs a third pre-pulse laser beam (P3) to irradiate the target with the third pre-pulse laser beam after the target is irradiated with the second pre-pulse laser beam and before the target is irradiated with the main pulse laser beam.
Claim 10:   The control unit controls the laser system so that the first delay time (from P1 to P2), a third delay time (from P2 to P3) from a timing of irradiation of the target with the second pre-pulse laser beam to a timing of irradiation of the target with the third pre-pulse laser beam, and a fourth delay time (from P3 to M) from the timing of irradiation of the target with the third pre-pulse laser beam to a timing of irradiation of the target with the main pulse laser beam have a following relation: the first delay time the fourth delay time < the third delay time (see Fig. 32).
Claim 11:   Yanagida et al teach the extreme ultraviolet light generation system according to claim 9, which uses a CO2 laser for the main pulse (see Fig. 31), but do not appear to disclose that the laser system includes a CO2 laser apparatus configured to output the third pre- pulse laser beam and the main pulse laser beam. However, Yanagida et al do teach the use of a CO2 laser for the production of the main pulse and pre-pulse beams (see Fig. 7). It would have been obvious to a skilled artisan before the filing of the instant application to employ the CO2
Claim 13:    Yanagida et al teach the extreme ultraviolet light generation system according to claim 12, but do not appear to specify that fluence of the first pre-pulse laser beam is 1.5 J/cm- to 16 J/cm- inclusive at a position where the target is irradiated with the first pre-pulse laser beam. However [0295], [0277], [0268], [0267] all specify values for the fluence of the first pre-pulse laser beam in other embodiments, showing that the fluence of the first pre-pulse laser beam was known to be a result-effective parameter. Therefore, absent any criticality to the claimed value, the choice would have been a matter of obviousness to a skilled artisan before the filing of the instant application.
Claim 14:   [0341] of Yanagida et al teaches that the laser system is configured so that fluence of the second pre-pulse laser beam at a position where the target is irradiated with the second pre-pulse laser beam is larger than the fluence of the first pre-pulse laser beam (ratio greater than 1) at a position where the target is irradiated with the first pre-pulse laser beam. Yanagida et al do not appear to specify that the fluence of the second pre-pulse is 4 to 8 times larger than the fluence of the first pre-pulse. However teaching of the ratio of the fluence of the second pulse to that of the first pulse is greater than 1 demonstrates that the ratio was known to be result-effective. Therefore, absent any criticality to the claimed ratio, the specific value chosen would have been a routine matter to a skilled artisan before the filing of the instant application.
Claim 15
Claim 16:   Yanagida et al disclose the extreme ultraviolet light generation system according to claim 12, wherein the control unit controls the laser system so that the first delay time (from P1 to P2), a third delay time  (from P2 to P3) from the timing of irradiation of the target with the second pre-pulse laser beam to a timing of irradiation of the target with the third pre-pulse laser beam, and a fourth delay time (from P3 to M) from the timing of irradiation of the target with the third pre-pulse laser beam to the timing of irradiation of the target with the main pulse laser beam have a following relation: the first delay time                                 
                                    ≤
                                     
                                
                            the fourth delay time < the third delay time ([0366] teaches that the interval between P1 and P2/the first delay time is 12ns. [0367] teaches that the interval between P3 and M/the fourth delay time is 100 ns. Since the interval between P1 and M is taught to be at least 1300 ns [0372], the interval between P2 and P3/third delay time is at least 1188ns).
Claims 12, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagida et al in view of Ando et al (WO 2019/008719, portions of corresponding US 2020/0119514 are cited for convenience).
Claims 12, 19:   Yanagida et al teach  (Fig. 31) an extreme ultraviolet light generation system comprising: a chamber (2); a target generation unit (26) configured to output a target (27) toward a predetermined region (25) in the chamber; a laser system configured to output a first pre- pulse laser beam (P1), a second pre-pulse laser beam (P2) having a pulse time width in an order of picoseconds [0366] teaches that P2 has a width in an order of picoseconds, a third pre-pulse laser beam (P3), and a main pulse laser beam (M) to irradiate the target with the first pre-pulse laser beam, the second pre-pulse laser beam, the third pre-pulse laser beam, and the main pulse laser 
Claim 17:   Yanagida et al as modified by Ando et al render obvious the extreme ultraviolet light generation system according to claim 12, which uses a CO2 laser for the main pulse (see Fig. 31), but do not appear to disclose that the laser system includes a CO2 laser apparatus configured to output the third pre- pulse laser beam and the main pulse laser beam. Yanagida et al teach the extreme ultraviolet light generation system according to claim 9, which uses a CO2 laser for the main pulse (see Fig. 31), but do not appear to disclose that the laser system includes a CO2 laser apparatus configured to output the third pre- pulse laser beam and the main pulse laser beam. However, Yanagida et al do teach the use of a CO2 laser for the production of the main pulse and pre-pulse beams (see Fig. 7). It would have been obvious to a skilled artisan before the 2 laser for both the main pulse and third pre-pulse laser beam, so as to reduce the costs associated with having multiple laser sources.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yanagida et al (US 2016/0073487) in view of Wakabayashi (US 2013/0094529).
Claim 5:   Yanagida et al teach the extreme ultraviolet light generation system according to claim 1, the laser system includes a mode lock laser apparatus, and an optical shutter disposed on an optical path of a pulse laser beam output from the mode lock laser apparatus [0378], but do not appear to specify that the control unit sets, as the first pre-pulse laser beam, a first pulse having transmitted through the optical shutter by setting, as a first transmittance, a transmittance of the optical shutter when a first pulse among a plurality of pulses included in the pulse laser beam reaches the optical shutter, and sets, as the second pre-pulse laser beam, a second pulse having transmitted through the optical shutter by setting, as a second transmittance higher than the first transmittance, a transmittance of the optical shutter when the second pulse following the first pulse among the pulses reaches the optical shutter. Wakabayashi discloses [0008] adjusting a transmittance of an optical shutter on a pulse-to-pulse basis for the pulse laser beams from a master oscillator. It would have been obvious to a skilled artisan before the filing of the instant application, to use the variable transmittance shutter as taught by Wakabayashi, in order to eliminate the need for additional elements required to adjust the fluence of the pulses.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yanagida et al (US 2016/0073487) in view of Yanagisawa et al (JP 2007305777).
Claim 7:    Yanagida et al teach the extreme ultraviolet light generation system according to claim 1, wherein [Section 9.2] the laser system includes a mode lock laser apparatus (Fig. 36:302), and a regenerative amplifier (305) disposed on an optical path of a pulse laser beam output from the mode lock laser apparatus, the regenerative amplifier including an optical resonator ([0387] teaches the use of an optical resonator comprising mirrors 334 and 335), an amplification medium (336) disposed on an optical path of the optical resonator, and first (Pockels cell 320) and second optical elements configured to control pulse confinement to the optical resonator and pulse extraction from the optical resonator, and after having confined one pulse of a plurality of pulses included in the pulse laser beam to the optical resonator by setting, as first voltage ([0395]: voltage ON to the pockels cell), voltage applied to the first optical element. Yanagida does not appear to disclose a second optical element configured to control pulse confinement to the optical resonator and pulse extraction from the optical resonator, wherein the control unit sets, as second voltage lower than the first voltage, voltage applied to the second optical element so that a part of the one pulse is extracted from the optical resonator to be output as the first pre-pulse laser beam, and then further amplifies another part of the one pulse inside the optical resonator and cancels application of the first voltage to the first optical element and application of the second voltage to the second optical element so that the other part is extracted from the optical resonator to be output as the second pre-pulse laser beam. However, the use of a second Pockels cell for the control of the confinement or extraction of a pulse via application of voltage to each Pockels cell was known in the art, see Yanagisawa et al’s Fig. 2 and corresponding text. It would have been obvious to a skilled artisan prior to the .
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art teaches the extreme ultraviolet light generation system according to claim 1, but fails to anticipate or render obvious, alone or in combination, that the laser system includes a master oscillator, a first polarizer disposed on an optical path of a pulse laser beam output from the master oscillator and configured to bifurcate the pulse laser beam into a first laser beam including a first polarization component and a second laser beam including a second polarization component, a second polarizer configured to merge the first laser beam and the second laser beam and output the merged laser beams as the first pre-pulse laser beam and the second pre-pulse laser beam, a first delay optical path included in an optical path of the first laser beam between the first polarizer and the second polarizer, and a second delay optical path included in an optical path of the second laser beam between the first polarizer and the second polarizer, the second delay optical path being longer than the first delay optical path, in the combination required by claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M IACOLETTI whose telephone number is (571)270-5789. The examiner can normally be reached 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        12/4/2021